               Case 2:20-cv-00927-RAJ Document 17 Filed 04/15/21 Page 1 of 2




 1                                                                             Honorable Richard A. Jones

 2

 3

 4

 5

 6

 7                               UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE
 9   HELEN DEBESAY,
                                                              Case No. 2:20-cv-00927-RAJ
10                       Plaintiff,
11          vs.                                               DEFENDANT’S INITIAL STATUS
                                                              REPORT OF ARBITRATION
12   SECURITY INDUSTRY SPECIALISTS, INC.,
13                       Defendant.
14

15          Pursuant to the Court’s Order (ECF # 16) dated March 15, 2021, Defendant Security

16   Industry Specialists, Inc. hereby submits its initial status report of arbitration. Plaintiff submitted

17   an arbitration demand on April 14, 2021. Defendant-Respondent will provide a new status report

18   on June 15, 2021.

19

20   Dated: April 15, 2021                               Respectfully Submitted,

21
                                                          s/ Ryan P. Hammond
22                                                         Ryan P Hammond, WSBA #38888
                                                           rhammond@littler.com
23                                                         William J. Kim, WSBA #46792
                                                           wkim@littler.com
24                                                         LITTLER MENDELSON, P.C.

25                                                        Attorneys for Defendant
                                                          SECURITY INDUSTRY SPECIALISTS, INC.
26

                                                                                 LITTLER MENDELSON, P.C.
     DEFENDANT’S INITIAL STATUS REPORT OF ARBITRATION                                  One Union Square
     2:20-CV-00927-RAJ - 1                                                      600 University Street, Suite 3200
                                                                                    Seattle, WA 98101.3122
                                                                                          206.623.3300
               Case 2:20-cv-00927-RAJ Document 17 Filed 04/15/21 Page 2 of 2




 1                                        CERTIFICATE OF SERVICE

 2          I am a resident of the State of Washington, over the age of eighteen years, and not a party

 3   to the within action. My business address is One Union Square, 600 University Street, Ste. 3200,

 4   Seattle, WA 98101. On April 15, 2021, I

 5
            ELECTRONICALLY FILED the foregoing document(s) via the United States District Court – Western
             District of Washington CM/ECF system, and I served a copy by:
 6

 7          EMAIL to the email address(es) of the person(s) set forth below.

 8          U.S. MAIL by placing a true copy for collection and mailing following the firm’s ordinary business practice
             in a sealed envelope with postage thereon fully prepaid for deposit in the United States mail at Seattle,
 9           Washington addressed as set forth below.

10
            OVERNIGHT DELIVERY by depositing a true copy of the same enclosed in a sealed envelope, with
             delivery fees provided for, in an overnight delivery service pick up box or office designated for overnight
11           delivery, and addressed as set forth below.

12          PERSONAL DELIVERY by causing a copy of the document(s) listed above to be personally delivered to
             the person(s) at the address(es) set forth below.
13
             Jason A. Rittereiser, WSBA #43628
14           jrittereiser@hkm.com
             Rachel M. Emens, WSBA #49047
15           remens@hkm.com
             Henry Brudney, WSBA #52602
16           hbrudney@hkm.com
             HKM EMPLOYMENT ATTORNEYS LLP
17           600 Stewart Street, Suite 901
18           Seattle, Washington 98101
             Tel: 206.838.2504
19           Fax: 206.260.3055

20           Attorneys for Plaintiff

21          I declare under the penalty of perjury under the laws of the State of Washington that the
22   above is true and correct.
23          Executed on April 15, 2021, at Seattle, Washington.
24
                                                          /s/Liana Natividad
25                                                        lnatividad@littler.com
                                                          LITTLER MENDELSON, P.C.
26

                                                                                           LITTLER MENDELSON, P.C.
     DEFENDANT’S INITIAL STATUS REPORT OF ARBITRATION                                            One Union Square
     2:20-CV-00927-RAJ - 2                                                                600 University Street, Suite 3200
                                                                                              Seattle, WA 98101.3122
                                                                                                    206.623.3300
